         Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 1 of 36
                                                          USDC SONY
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       DOC#:                            :
                                                                                   , D.\TE fll .FD:     v /2, (Zo~
 JULIE ZANOTTI, RONESE BROOKS, and
 SHERRY PORTER, on behalf of themselves and all
 other persons similarly situated,

                                        Plaintiffs,

             -against-

  INVENTION SUBMISSION CORPORATION d/b/a
  INVENTHELP, TECHNOSYSTEMS
  CONSOLIDATED CORP., TECHNOSYSTEMS
  SERVICE CORP., WESTERN INVENTION
  SUBMISSION CORP., UNIVERSAL PAYMENT
  CORPORATION, INTROMARK
  IN CORPORATED, INNOVATION CREDIT CORP.,
  ROBERT J. SUSA, INVENTS COMPANY,                                            No . 18-cv-5893 (NSR)
  INVENTS COMPANY, LLC, GLOBAL EXPRESS
  MANUFACTURING, SMITH LILLY                                                  OPINION & ORDER
  MANUFACTURING, ZAMBRO
  MANUFACTURING, INC., ABRAMS GENTILE
  ENTERTAINMENT, LLC, ABRAMS GENTILE
  ENTERTAINMENT, INC., ASHKAN NAJAFI,
  ESQ., RG PATENT CONSULTING LLC, RACHEL
  GILBOY, THOMAS FROST, P.A., THOMAS
  FROST, LAW OFFICE OF KYLE FLETCHER, P.C.,
  KYLE A. FLETCHER, CROSSLEY &
  STEVENSON, KAUFHOLD & DIX, RUTH EURE,
  PATENTS FOR PEOPLE, JOHN DOE
  COMPANIES 1-10, and JOHN DOE INDIVIDUALS
  1-10,

                                     Defendants.


NELSON S. ROMAN, United States District Judge:

        Plaintiffs Julie Zanotti and Ronese Brooks 1 ("Plaintiffs") bring this action against

Defendants alleging violations of the American Inventors Protection Act of 1999 ("AIP A"), the




         1
       Plaintiff Sherry Porter has voluntarily dismissed all of her claims against Defendants without prejudice as
ofMarch2l , 2019. (ECFNo. l18).
        Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 2 of 36



Telephone Consumer Protection Act (“TCPA”), and New York state consumer protection

statutes, and stating various common law claims sounding in, inter alia, fraud, breach of

contract, and breach of the implied covenant of good faith and fair dealing. (See Am. Compl.

(ECF No. 21).) Plaintiffs originally filed suit in the Supreme Court of the State of New York,

Westchester County, on or about January 25, 2018. (See Notice of Removal (ECF No. 4).) On

July 2 2018, Defendant Intromark Incorporated (“Intromark”) filed a Notice of Removal

removing the suit to federal court pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d)

(“CAFA”). (Id.)

       Presently before the Court are (1) Plaintiffs’ motion to remand this case to the Supreme

Court of the State of New York, Westchester County, for lack of subject matter jurisdiction

pursuant to 28 U.S.C. § 1447(c), (ECF No. 127), (2) the motion of Defendants Invention

Submission Corporation d/b/a InventHelp (“InventHelp”), Technosystems Consolidated Corp.,

Technosystems Service Corp., Western Invention Submission Corp., Universal Payment Corp.,

Intromark, and Robert J. Susa (collectively, “InventHelp Defendants”) to dismiss the Amended

Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) or transfer venue to the United

States District Court for the Western District of Pennsylvania, (ECF No. 136); (3) the motion of

Defendant Ashkan Najafi, Esq., to dismiss the Amended Complaint pursuant to Federal Rules of

Civil Procedure 12(b)(2) and 12(b)(6), (ECF No. 145), and (4) the motion of Rachel Gilboy and

RG Patent Consulting LLC (together, the “RG Patent Defendants”) to dismiss the Amended

Complaint pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6), (ECF No. 149).

InventHelp Defendants oppose Plaintiff’s motion to remand. (ECF No. 130). Plaintiffs oppose

each of the motions to dismiss. (ECF Nos. 141, 153, 154). For the following reasons, Plaintiffs’

motion to remand is DENIED, InventHelp Defendants’ motion to dismiss or transfer venue is




                                                2
            Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 3 of 36



GRANTED IN PART, Defendant Najafi’s motion to dismiss is GRANTED IN PART, and RG

Patent Defendants’ motion to dismiss is GRANTED IN PART.

                                              BACKGROUND 2

        In 2014, Plaintiff Zanotti, a professional hair stylist, believed she had created a new

invention: a hollow comb that could be filled with styling product to evenly distribute the

product through the hair by ejecting it through the teeth of the comb. (Am. Compl. ¶ 58.) After

seeing television commercials advertising the services of Defendant InventHelp, Zanotti

contacted InventHelp by phone and gave her contact information to an InventHelp

representative. (Id. ¶¶ 59–61.) Zanotti subsequently received a call from Defendant Invents

Company and met with a representative of Invents Company named Pamela Mitchell on May 5,

2014, at Invents Company’s New Jersey offices. (Id. ¶¶ 62 & 69.)

        At the meeting, Mitchell assured Zanotti that her idea was viable, original, and profitable.

She also represented to Zanotti that Invents Company and Defendant Invents Company LLC

(together, “Invents”), had contacts at Paul Mitchell Hair Products who would be very interested

in Zanotti’s idea. (Id. ¶ 70.) Mitchell told Zanotti that Invents would partner with her to market

her invention for $7,950.00, but Zanotti advised that she could not afford the fee. (Id. ¶¶ 74–75.)

Mitchell then suggested that Zanotti take out a loan from a separate company, Defendant

Innovations Credit Corporation (“Innovations Credit”), and provided her with a loan application

form. (Id. ¶¶ 76–77.) Mitchell urged Zanotti to take out the loan with Innovations Credit,

promising that it was interest-free and required no credit check. (Id. ¶¶ 80–82.) Ultimately,

Zanotti executed a promissory note dated May 5, 2014, with Innovations Credit for the amount



        2
           The facts in this section are taken from Plaintiffs’ Amended Complaint, (ECF No. 21), unless otherwise
specified. The Court omits factual allegations relating solely to former Plaintiff Porter, who has voluntarily
withdrawn her claims. (ECF No. 118.)


                                                         3
        Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 4 of 36



of $7,950.00. (Id. ¶ 83.) Contrary to Mitchell’s representations, the promissory note provides

for interest at a rate of 18% per annum. (Id. ¶ 84.)

       At the same meeting, Zanotti entered into a “New Product Marketing Agreement” with

Invents Company LLC whereby she retained Invents to market her invention to industry in

exchange for a one-time fee of $7,950.00. (Id. ¶ 86.) Pursuant to the marketing agreement,

Invents made specific promises to “commercialize [Zanotti’s] invention concept” in various

manners and use best efforts to submit the concept to companies for their review. (Id. ¶¶ 87–89.)

       In Spring 2015, Invents referred Zanotti to Defendant Ashkan Najafi, a Florida attorney,

for purposes of obtaining a utility patent for her proposed invention. (Id. ¶ 91.) Najafi presented

himself as unaffiliated with Invents or InventHelp. (Id. ¶ 92.) However, Plaintiffs state that

Najafi receives all or a substantial percentage of his business from those entities. (Id. ¶ 91.) By

letter dated May 7, 2015, Zanotti engaged Najafi to represent her for purposes of obtaining a

utility patent for the sum of $4,490.00, plus an additional $950.00 to $1,500.00 per response for

each “Office Action” that the United States Patent and Trademark Office took rejecting her

utility patent. (Id. ¶ 93.) Najafi allegedly knew that Zanotti’s idea was not suitable for a utility

patent since it was not novel, non-obvious, or otherwise unavailable to the public, but did not

inform her of this fact. (Id. ¶¶ 94–95.)

       On December 15, 2015, Zanotti received an email from “cynthia@invents.com”

informing her that Invents would forward her idea to Defendant Zambro Manufacturing, Inc.

(“Zambro”) and “will notify you if they are interested.” (Id. ¶ 96.) On January 15, 2016, Zanotti

received an email from Ray Anderson on behalf of Zambro, advising her that Zambro was

interested in her invention and wanted to offer her a licensing and manufacturing agreement. (Id.

¶ 98.) Zanotti spoke to Anderson on the phone and agreed to sign a manufacturing and licensing




                                                  4
        Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 5 of 36



agreement with Zambro, promising to pay Zambro $3,000.00. (Id. ¶¶ 98–100.) Zanotti

forwarded her credit card information to Zambro to make a $2,000.00 down-payment. (Id. ¶

100.) On February 2, 2016, her card was charged $2,000.00 by Defendant Global Express

Manufacturing (“Global Express”). (Id.)

       None of the entities or individuals with which Zanotti dealt fulfilled their contractual and

verbal promises to Zanotti, in spite of her paying over $10,000.00. (Id. ¶ 102.)

       In 2016, Plaintiff Brooks believed she had created a new invention: eyeglasses with

detachable and adjustable arms. (Id. ¶ 104.) Like Zanotti, Brooks contacted InventHelp,

provided her contact information, and then received a call from Invents Company. (Id. ¶¶ 105–

08.) Brooks met with a representative of Invents Company named Philip Brown at the New

York offices of Invents Company on February 2, 2016. (Id. ¶ 109.) Brown told Brooks that she

would have to pay a fee of $795.00 to begin working with Invents. (Id.) Brooks declined. (Id.)

       Later in February, Brown called Brooks advising that Invents Company was extremely

interested in her invention and believed it would be very profitable. (Id. ¶ 110.) Brooks

scheduled another meeting with Invents, this time with a representative named Chet

Dombrowski, on March 2, 2016. (Id. ¶¶ 111–12.) Dombrowski represented that Brooks’ idea

was worth “billions.” (Id. ¶ 112.) At the end of the meeting, Brooks entered into a

nondisclosure agreement with Invents Company and paid $595.00 by check for an initial patent

search and project summary digest. (Id. ¶ 114.)

       Shortly thereafter, Invents advised Brooks that the initial patent search showed no similar

patents and that Invents wanted to partner with Brooks and proceed to developing, marketing,

advertising, and securing license agreements or manufacturing deals for her invention. (Id. ¶

115.) Brooks met with Dombrowski for a third time on April 22, 2016. (Id. ¶ 117.) At that




                                                  5
        Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 6 of 36



meeting, Dombrowski proposed a contract price of $10,000.00, but offered Brooks a reduction of

that price by $1,050.00 if she signed that same day. (Id.) Ultimately, Brooks entered into a

marketing agreement with Invents Company LLC similar to the one Zanotti entered, at a contract

price of $8,950.00. (Id. ¶ 118.)

        In October 2017, Invents referred Brooks to Defendant RG Patent Consulting for

purposes of obtaining a utility patent for her invention. (Id. ¶ 119.) Plaintiffs state that RG

Patent Consulting receives all or a substantial percentage of its business from Invents or

InventHelp. (Id. ¶ 91.) According to Plaintiffs, the attorney with whom Brooks worked knew

that her invention was not eligible for a utility patent but did not advise her of this fact. (Id. ¶

120.) Brooks paid $2,800.00 to RG Patent Consulting for a utility patent. (Id. ¶ 119.)

        Months passed and Invents failed to return any of Brooks’ calls, until someone who

introduced himself as Chet Dombrowski of Global Express contacted Brooks on January 4,

2018. (Id. ¶¶ 122–23.) Plaintiffs assert that this was the same Chet Dombrowski with whom

Brooks met on behalf of Invents in 2016, but Dombrowksi did not recall the prior meetings. (Id.

¶¶ 123–24.) Dombrowski told Brooks that Global Express wanted to manufacture her invention,

and that it had engaged another company, Defendant Smith Lilly Health & Beauty

Manufacturing Supply (“Smith Lilly”), sued herein as Smith Lilly Manufacturing, to license her

invention. (Id. ¶¶ 125–26.)

        Brooks expressed her concern to Dombrowski that she was still under contract with

Invents. (Id. ¶ 128.) Dombrowski employed “high pressure tactics,” telling Brooks that she was

confused and needed to sign another contract with Global Express. (Id. ¶ 129.) Dombrowski

further stated that Brooks needed to pay an additional $5,000.00 to move forward with Smith

Lilly. (Id.) Dombrowski sent Brooks a purported contract on behalf of Smith Lilly, which




                                                   6
            Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 7 of 36



contained the name Ray Anderson on the signature line. (Id. ¶ 130.) Plaintiffs believe this is the

same Ray Anderson who contacted Zanotti on behalf of Zambro. (Id.)

        Brooks ultimately declined to enter the contract with Smith Lilly after receiving

unsatisfactory responses from Invents to her inquiries regarding Dombrowski’s affiliation with

Invents. (Id. ¶¶ 132–133.) Brooks has paid approximately $12,000.00 to Defendants for

services that she was never provided. (Id. ¶ 137.)

        Plaintiffs allege that Defendants’ conduct constituted deceptive business practices in

violation of certain sections of the New York General Business Law (“GBL”). (Id. ¶¶ 249–260.)

They further allege that such conduct gives rise to common law claims sounding in fraud,

negligent misrepresentation, breach of contract, breach of the duty of good faith and fair dealing,

and unjust enrichment. (Id. ¶¶ 271–314.) Plaintiffs separately state a claim for breach of

fiduciary duty only against Defendants Intromark, Najafi, RG Patent Consulting, Rachel Gilboy,

Thomas Frost, P.A., Thomas Frost, Kaufhold & Dix, Ruth Eure, Patents for People, Crossley &

Stevenson, and Kyle A. Fletcher. 3 (Id. ¶¶ 315–320.) Finally, Plaintiffs allege that Defendants

failed to make proper disclosures to Plaintiffs prior to entering contracts for invention promotion

services and made material and fraudulent statements in violation of the AIPA, and that

Defendants used prohibited and harassing tactics to collect debts from Plaintiffs in violation of

the TCPA. (Id. ¶¶ 321–336.)

        Plaintiffs purport to bring the foregoing claims on behalf of themselves and a class

comprised of all persons and entities in the United States who purchased goods or services from

Defendants. (Id. ¶ 234.) Plaintiffs further propose two subclasses of individuals defined as (1)

all persons and entities who purchased goods or services from the InventHelp Defendants and


        3
          Plaintiffs have withdrawn their claims against Thomas Frost, P.A., Thomas Frost, Kaufhold & Dix, Ruth
Eure, Patents for People, Law Office of Kyle A. Fletcher and Kyle A. Fletcher. (ECF Nos. 92 & 100.)


                                                       7
        Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 8 of 36



Defendants Abrams Gentile Entertainment LLC, Abrams Gentile Entertainment, Inc., Thomas

Frost P.A., Crossley & Stevenson, Law Office of Kyle A. Fletcher, and/or Kaufield & Dix and

(2) all persons and entities who purchased goods or services from Invents, Innovation Credit,

Global Express, Smith Lilly, Zambro, Najafi, RG Patent Consulting, Rachel Gilboy, Ruth Eure,

and/or Patents for People. (Id. ¶ 235.)


                                     LEGAL STANDARDS

I.     28 U.S.C. § 1447(c)

          A “civil action” initially filed in state court may be removed by the defendant to the

federal district court embracing the place where the state court action is pending, so long as the

district court has original subject matter jurisdiction over the plaintiff’s claim. See 28 U.S.C. §

1441; Lupo v. Human Affairs Int l, Inc., 28 F.3d 269, 271 (2d Cir. 1994). The removal

jurisdiction of the federal courts is limited and should be “scrupulously confine[d].” Shamrock

Oil & Gas Corp. v. Sheets, 313 U.S. 100, 109 (1941) (quotations omitted); Noel v. J.P. Morgan

Chase Bank N.A., 918 F. Supp. 2d 123, 125 (E.D.N.Y. 2013). “Removal jurisdiction must be

strictly construed, both because the federal courts are courts of limited jurisdiction and because

removal of a case implicates significant federalism concerns.” James v. Gardner, No. 04 Civ.

1380, 2004 WL 2624004, at *1 (E.D.N.Y. Nov. 10, 2004) (citing In re NASDAQ Market Makers

Antitrust Litig., 929 F. Supp. 174, 178 (S.D.N.Y. 1996)). However, regardless of any

presumption favoring or disfavoring removal where a party seeks to remove a case based on

traditional diversity jurisdiction, the Supreme Court has noted that there is no “antiremoval

presumption” in cases invoking CAFA, “which Congress enacted to facilitate adjudication of

certain class actions in federal court.” Dart Cherokee Basin Operating Co., LLC, v. Owens, 574

U.S. 81, 89 (2014).



                                                  8
            Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 9 of 36



        In cases of removal, the removing party bears the burden of establishing that all

jurisdictional requirements have been met. Mehlenbacher v. Akzo Nobel Salt, Inc., 216 F.3d 291,

296 (2d Cir. 2000); see also United Food & Commercial Workers Union, Local 919, AFL-CIO v.

CenterMark Properties Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994). This remains

true in cases invoking CAFA. See Blockbuster v. Galeno, 472 F.3d 53, 58 (2d Cir. 2006)

(“CAFA did not change the traditional rule and [removing] defendant bears the burden of

establishing federal subject matter jurisdiction”). Where subject matter jurisdiction is found

lacking at any time before the entry of final judgment, “the Court is obligated to decline removal

and remand [the] case.” Newman & Cahn, LLP. v. Sharp, 388 F. Supp. 2d 115, 117 (E.D.N.Y.

2005); see also 28 U.S.C. § 1447(c); United Food & Commercial Workers Union, Local 919, 30

F.3d at 301.

II.     Rule 12(b)(1) 4

        A challenge to a federal court’s subject matter jurisdiction is properly raised by way of a

motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1). All. for Envtl. Renewal,

Inc. v. Pyramid Crossgates Co., 436 F.3d 82, 87–88 (2d Cir. 2006). Without jurisdiction, the

Court lacks the “power to adjudicate the merits of the case.” Carter v. HealthPort Tech., LLC,

822 F.3d 47, 55 (2d Cir. 2016). It is well-settled that the party invoking the Court’s jurisdiction

“bears the burden of proving subject matter jurisdiction by a preponderance of the

evidence.” Aurecchione v. Schoolman Transp. Sys., Inc., 426 F.3d 635, 638 (2d Cir. 2005)

(citing Luckett v. Bure, 290 F.3d 493, 497 (2d Cir. 2002)). A plaintiff’s lack of standing is

grounds for dismissal under Rule 12(b)(1). Buonasera v. Honest Co., 208 F. Supp. 3d 555, 560



        4
           Although none of the moving Defendants purport to move pursuant to this provision, Rule 12(b)(1) is
implicated by InventHelp Defendants’ challenges to Plaintiffs’ Article III standing. Thus, the following standards
are applicable.


                                                         9
        Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 10 of 36



(S.D.N.Y. 2016).

III.    Rule 12(b)(2)

        A court must dismiss an action against any defendant over whom it lacks personal

jurisdiction. See Fed. R. Civ. P. 12(b)(2). On a Rule 12(b)(2) motion to dismiss, the plaintiff

bears the burden of establishing, by a preponderance of the evidence, that the court has

jurisdiction over the defendant. In re Methyl Tertiary Butyl Ether (“MTBE”) Prod. Liab. Litig.,

399 F. Supp. 2d 325, 330 (S.D.N.Y. 2005). “Where, as here, a court relies on pleadings and

affidavits, rather than a full-blown evidentiary hearing, the plaintiff need only make a prima

facie showing that the court possesses personal jurisdiction over the defendant.” Id. (quoting

Distefano v. Carozzi N. Am., Inc., 286 F.3d 81, 84 (2d Cir. 2001)). In ruling on a 12(b)(2)

motion, a court may consider materials outside the pleadings, including affidavits and other

written materials. MacDermid, Inc. v. Deiter, 702 F.3d 725, 727 (2d Cir. 2012); Bensusan Rest.

Corp. v. King, 937 F. Supp. 295, 298 (S.D.N.Y. 1996), aff d, 126 F.3d 25 (2d Cir. 1997). The

court assumes the verity of the allegations “to the extent they are uncontroverted by the

defendant’s affidavits.” MacDermid, Inc., 702 F.3d at 727 (internal quotations omitted).

Nonetheless, all factual doubts and disputes are resolved in the plaintiff’s favor. See A.I. Trad

Fin., Inc. v. Petra Bank, 989 F.2d 76, 79–80 (2d Cir. 1993).

IV.     Rule 12(b)(6)

        Under Rule 12(b)(6), the inquiry is whether the complaint “contain[s] sufficient factual

matter, accepted as true, to “state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007));

accord Hayden v. Paterson, 594 F.3d 150, 160 (2d Cir. 2010). “While legal conclusions can

provide the framework of a complaint, they must be supported by factual allegations.” Id. at




                                                  10
       Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 11 of 36



679. To survive a motion to dismiss, a complaint must supply “factual allegations sufficient ‘to

raise a right to relief above the speculative level.’” ATSI Commc ns, Inc. v. Shaar Fund, Ltd.,

493 F.3d 87, 98 (2d Cir. 2007) (quoting Twombly, 550 U.S. at 555). The Court must take all

material factual allegations as true and draw reasonable inferences in the non-moving party’s

favor, but the Court is “‘not bound to accept as true a legal conclusion couched as a factual

allegation,’” or to credit “mere conclusory statements” or “[t]hreadbare recitals of the elements

of a cause of action.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). In

determining whether a complaint states a plausible claim for relief, a district court must consider

the context and “draw on its judicial experience and common sense.” Id. at 662. A claim is

facially plausible when the factual content pleaded allows a court “to draw a reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 678.

                                          DISCUSSION

I.     Plaintiff’s Motion to Remand and InventHelp’s Motion to Dismiss

       Defendant Intromark, one of the InventHelp Defendants, filed a Notice of Removal in

this action on July 2, 2018. (ECF No. 4.) Intromark contended that removal was appropriate

pursuant to CAFA. (Notice of Removal ¶ 10.) CAFA significantly expands federal diversity

jurisdiction over most class actions. Specifically, CAFA provides that a federal court may

exercise diversity jurisdiction over any class action where (1) the amount in controversy,

representing the aggregate sum of each individual plaintiff’s claims, is $5 million or greater and

(2) at least one plaintiff is diverse from at least one defendant. 28 U.S.C. § 1332(d)(2), (6).

       No party disputes that, at the time the Notice of Removal was filed, this case met the

standards required for the exercise of CAFA diversity jurisdiction. However, InventHelp

Defendants now contend, by means of their motion to dismiss or transfer venue, that neither of




                                                 11
         Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 12 of 36



the remaining named Plaintiffs satisfies the constitutional limitations derived from Article III of

the United States Constitution. (InventHelp Defs.’ Mem. in Support of Mot. to Dismiss or

Transfer Venue (“InventHelp Defs. MTD”) (ECF No. 137) at 4.) In particular, InventHelp

Defendants state that Plaintiffs Zanotti and Brooks lack Article III standing insofar as they fail to

allege an injury fairly traceable to InventHelp Defendants’ conduct. (Id. at 5–6.)

         The Court notes that at the time of service of InventHelp Defendants’ initial moving

papers, former Plaintiff Sherry Porter remained a party to this action. InventHelp Defendants

argued in those papers that Porter, the only Plaintiff alleged to have had a contractual

relationship with any of InventHelp Defendants, lacked standing to sue because her claims were

not ripe for adjudication by this Court. (Id. at 7–8.) On March 21, 2019, Porter voluntarily

discontinued her claims against all Defendants. (ECF No. 118.) Thereafter, Plaintiffs moved to

remand this case to state court. (ECF No. 127.)

         For the reasons discussed below, the Court finds that it lacks subject matter jurisdiction

over each of Plaintiffs’ claims against InventHelp Defendants. Nonetheless, a finding that the

Court lacks subject matter jurisdiction over some, but not all, claims in an action does not

compel remand of the entire action. Accordingly, noting that Plaintiffs have consistently argued

in favor of remand of the entire action, the Court denies Plaintiffs such relief and instead

dismisses their claims against InventHelp Defendants without prejudice and with leave to re-

plead.

   a. Article III Standing

         The Supreme Court has called the doctrine of standing “perhaps the most important” of

the case-or-controversy doctrines placing limits on federal judicial power as it derives directly

from the Constitution. Allen v. Wright, 468 U.S. 737, 750 (1984). The doctrine requires a




                                                  12
        Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 13 of 36



plaintiff to have a “personal stake,” in the outcome of the action. Summers v. Earth Island

Institute, 555 U.S. 488, 493 (2009). That is, a plaintiff must allege a “personal injury fairly

traceable to the defendant’s allegedly unlawful conduct and likely to be redressed by the

requested relief.” Allen, 468 U.S. at 751.

        “[T]he ‘ irreducible constitutional minimum’ of standing consists of three elements[:]

[t]he plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the challenged

conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial decision.”

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (quoting Lujan v. Defs. of Wildlife, 504

U.S. 555, 560–61 (1992), and citing Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC),

Inc., 528 U.S. 167, 180–81 (2000)). The party seeking to invoke federal jurisdiction has the

burden of establishing each element. See Spokeo, 136 S. Ct. at 1547; Ali v. N.Y. City Envtl.

Control Bd., No. 14 Civ. 00312, 2015 WL 728163, at *3 (E.D.N.Y. Nov. 16, 2015).

        “[T]he injury-in-fact requirement requires a plaintiff to allege an injury that is both

‘concrete and particularized.’” Spokeo, 136 S. Ct. at 1545 (quoting Friends of the Earth, 528

U.S. at 180–81). Concreteness refers to the “realness” of the injury, meaning that the injury

“must actually exist” and cannot be “abstract.” Id. at 1548. The particularity requirement means

that an injury “must affect the plaintiff in a personal and individual way.” Id.

        The traceability requirement for Article III standing means that the plaintiff must

“demonstrate a causal nexus between the defendant’s conduct and the injury.” Heldman v. Sobol,

962 F.2d 148, 156 (2d Cir. 1992). “Such a nexus is most easily shown if there is a direct

relationship between the plaintiff and the defendant with respect to the conduct at issue.”

Rothstein v. UBS AG, 708 F.3d 82, 91 (2d Cir. 2013). However, the indirectness of an injury is

“not necessarily fatal to standing,” although it “may make it substantially more difficult” to show




                                                  13
        Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 14 of 36



traceability. Simon v. Eastern Kentucky Welfare Rights Org., 426 U.S. 26, 44–45 (1976). The

traceability standard is lower than that of proximate cause. Rothstein, 708 F.3d at 91.

        As the party invoking federal jurisdiction, Defendant Intromark is required to establish

that all elements of jurisdiction, including Article III standing, exist. See Lujan, 504 U.S. at 561

(1992) (“The party invoking federal jurisdiction bears the burden of establishing” Article III

standing). InventHelp Defendants contend that Intromark established jurisdiction by properly

invoking CAFA. (InventHelp Defs.’ Mem. in Opposition to Pls.’ Mot. to Remand (“InventHelp

Defs. Opp.”) (ECF No. 130) at 4–5.) InventHelp Defendants further reason that Plaintiffs’

addition of federal claims post-removal and their alleged filing of a “copy-cat class action” in the

Western District of Pennsylvania render remand “contrary to CAFA.” (Id. at 5.) But reliance on

the requirements for jurisdiction under CAFA is not enough. It is well-settled that federal courts

have subject matter jurisdiction only if constitutional standing requirements are also satisfied.

See Spokeo, 136 S.Ct. at 1547–48 (plaintiff lacks standing, and court lacks jurisdiction, without

“concrete and particularized” invasion of legally protected interest that is “actual or imminent”);

Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 93–101 (1998) (where a court’s subject

matter jurisdiction is in doubt, a court must resolve that question first and proceed to the merits

of a case only if jurisdiction is established).

        Thus, in order to establish jurisdiction, Intromark must show by a preponderance of the

evidence that Plaintiffs have Article III standing. See Selvarajah v. U.S. Dep’t of Homeland

Sec., No. 10 Civ. 4580, 2010 WL 4861347, at *1 (S.D.N.Y. Nov. 30, 2010). Instead, InventHelp

Defendants have moved to dismiss this action based on Plaintiffs’ alleged lack of standing.

InventHelp Defendants cannot rely on CAFA to justify the court’s continued exercise of

jurisdiction over the claims against them while simultaneously arguing that the court must




                                                  14
        Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 15 of 36



dismiss those same claims for lack of subject matter jurisdiction. See Collier v. SP Plus

Corporation, 889 F.3d 894, 896 (7th Cir. 2018) (rejecting argument that “once removal based on

a federal question gets a defendant’s foot in the door of a federal court, the slate is wiped clean

and the defendant can challenge jurisdiction”); Barnes v. ARYZTA, LLC, 288 F. Supp. 3d 834,

839 (N.D. Ill. 2017) (noting, in context of CAFA case removed from state court where removing

party later challenged Article III standing, that “[t]o say that a court is without jurisdiction to

decide a case on its merits [yet] has jurisdiction merely to remove the case is to state a

contradiction.” (internal quotation marks omitted) (citation omitted)).

        Plaintiffs contend that InventHelp Defendants’ abdication of their burden to demonstrate

jurisdiction mandates remand without further inquiry. (See Pls.’ Mem. in Support of Mot. to

Remand (“Pls. Mot.”) (ECF No. 128) at 2 (“InventHelp Defendants have ipso facto renounced

their claim of subject matter jurisdiction by virtue of their motion to dismiss for lack of Article

III standing, and remand is mandatory.”).) Plaintiffs neither concede that they lack standing nor

present a cogent argument that standing exists. (See Pls.’ Opp. to InventHelp Defs. MTD (“Pls.

Opp. to InventHelp MTD”) (ECF No. 141) at 5–6 (arguing that InventHelp Defendants’ position

on standing compels remand, but in the alternative that the Amended Complaint adequately

pleads standing, without further elaboration).) Conversely, InventHelp Defendants state that this

Court has an independent obligation to assess Plaintiffs’ standing with respect to every claim

alleged, regardless of InventHelp Defendants’ own challenge to the Court’s jurisdiction.

(InventHelp Defs. Opp. at 11.)

        While it is not this Court’s responsibility to divine all arguments that could have been

made by the parties, it is true that district courts have an independent obligation to consider the

presence or absence of subject matter jurisdiction. See Joseph v. Leavitt, 465 F.3d 87, 89 (2d




                                                  15
       Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 16 of 36



Cir. 2006). However, there is persuasive authority in this Circuit and elsewhere that where no

party shoulders the burden of proving jurisdiction in a case removed from state court, remand is

the appropriate remedy without further analysis. See Black v. Main Street Acquisition Corp., 11

Civ. 577, 2013 WL 1295854, at *1 (N.D.N.Y. March 27, 2013) (remanding sua sponte where

defendant removed and then moved to dismiss for lack of subject matter jurisdiction, which

plaintiff conceded did not exist); Ayala v. Sixt Rent a Car, LLC, No. Civ. 191514, 2019 WL

2914063, at *2 (C.D. Cal. July 8, 2019) (because parties were aligned in view that court lacked

subject matter jurisdiction, remand of CAFA-removed case was warranted); Mocek v. Allsaints

USA Ltd., 220 F. Supp. 3d 910, 914 (N.D. Ill. 2016) (granting plaintiff’s motion to remand

because “with no party willing to overcome the presumption against federal jurisdiction, remand

is appropriate on any analysis”).

       That being said, Article III standing is not waiveable. “[A] federal court cannot simply

accept a stipulation of the parties regarding subject matter jurisdiction–whether it be that

jurisdiction does or does not exist–without rendering an affirmative finding on that issue.” Katz

v. Six Flags Great Adventure, LLC, No. Civ. 18116, 2018 WL 3831337, at *5 (D.N.J. Aug. 13,

2018) (citing Commodity Futures Trading Comm’n v. Schor, 478 U.S. 833, 851 (1986) (“When

… Article III limitations are at issue, notions of consent and waiver cannot be dispositive

because the limitations serve institutional interests that the parties cannot be expected to

protect.”)). Moreover, the cases cited above may have been less problematic because both

parties conceded that jurisdiction did not exist. Plaintiffs in this matter do not go as far.

Accordingly, it is appropriate that the Court conduct an independent review of its subject matter

jurisdiction over Plaintiffs’ claims against InventHelp Defendants.

       Upon review of the Amended Complaint, the Court agrees that Plaintiffs have not




                                                  16
       Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 17 of 36



adequately pleaded an injury-in-fact that is fairly traceable to the challenged conduct of

InventHelp Defendants. Plaintiffs’ only factual allegation with regard to any of the InventHelp

Defendants is that each of them contacted an InventHelp representative after seeing InventHelp’s

advertisements on television, gave the representative their contact information, and later received

a call from Defendant Invents Company. Plaintiffs admit that they had no contractual or

business relationship with any of InventHelp Defendants. In addition, they do not provide a

factual basis for assuming a business relationship between any of InventHelp Defendants and the

Defendants with whom they did have a contractual relationship. Plaintiffs merely state that

“upon information and belief,” Invents and InventHelp are “identical,” and they, together with

the rest of Defendants, “operate in concert,” “purposefully arranged in a shell corporate structure

and with differing corporate and company names in order to perpetrate the scheme and evade

liability and collection of damages.” (Id. ¶ 31.)

       Plaintiffs’ broad allegations of conspiracy with no factual underpinning are nothing more

than conclusory assertions that cannot give rise to Article III standing. While Plaintiffs are not

required to demonstrate the InventHelp Defendants were a proximate cause of their injuries, they

must establish a “line of causation” between InventHelp Defendants’ action and their alleged

harm that is more than “attenuated.” Allen v. Wright, 468 U.S. 737, 757 (1984), abrogated on

other grounds by Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118 (2014).

Here, the line of causation is bound exclusively by hypothetical, conclusory, and implausible

assertions of a “grand scheme.” This causal chain is too weak to support standing at the pleading

stage. See Citizens for Responsibility & Ethics in Washington v. Trump, 953 F.3d 178, 191 (2d

Cir. 2019), as amended (Mar. 20, 2020) (“To satisfy the ‘traceability’ or ‘causation’ prong of the

Article III standing test, allegations must provide more than ‘unadorned speculation’ to ‘connect




                                                    17
        Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 18 of 36



their injury to the challenged actions.’”) (quoting Simon v. Eastern Ky. Welfare Rights Org.,

426 U.S. 26, 44–45 (1976)); Ramos v. Patrician Equities Corp., 765 F. Supp. 1196, 1199–200

(S.D.N.Y. 1991) (plaintiff cannot avoid effect of standing doctrine by alleging that all defendants

were in a conspiracy and therefore a business relationship with one means that all can be sued);

see also Nat'l Audubon Soc., Inc. v. Davis, 307 F.3d 835, 849 (9th Cir. 2002) (while a causation

chain for purposes of Article III standing does not fail simply because it has several links, those

links cannot be “hypothetical or tenuous” and must “remain plausible”) (citing with

approval Autolog Corp. v. Regan, 731 F.2d 25, 31 (D.C. Cir. 1984) (“What matters is not the

‘length of the chain of causation,’ but rather the ‘plausibility of the links that comprise the

chain.’”)).

        Further, absent any non-conclusory facts that would allow the Court to infer a

relationship between Invents and InventHelp, Plaintiffs’ injuries, which arose from their business

interactions and contractual relationships with Invents and other Defendants, are not fairly

traceable to the single phone calls Plaintiffs made to InventHelp. For example, it is not plausible

that InventHelp’s act of speaking with Plaintiffs and recording their contact information bears a

genuine nexus to the injuries Plaintiffs suffered because Invents made misleading statements and

breached a contract to which InventHelp was not a party. Nor can it reasonably be argued that

InventHelp’s actions were a cause of the damages Plaintiffs incurred because their attorneys

failed to advise them that their proposed inventions were unsuitable for utility patents. See

Friends of the Earth, Inc. v. Gaston Copper Recycling Corp., 204 F.3d 149, 162 (4th Cir. 2000)

(traceability requirement “is in large part designed to ensure that the injury complained of is ‘not

the result of the independent action of some third party not before the court’” (quoting Lujan,

504 U.S. at 560)).




                                                  18
         Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 19 of 36



         InventHelp Defendants state that, whatever the Court’s conclusion as to Plaintiffs’ state

law claims, the Court maintains “original subject matter jurisdiction” over Plaintiffs’ claims

under the AIPA and the TCPA. (InventHelp Defs. Opp. at 8.) InventHelp Defendants then

attempt to walk back their standing argument as to those claims, noting that Plaintiffs’ lack of

“any contractual or business relationship” with InventHelp Defendants “will not necessarily strip

Plaintiffs of their standing with respect to the entirety of these newly added federal claims.” (Id.

at 9.) For example, InventHelp Defendants argue, “the existence of a contract is not required

under the [TCPA].” 5 (Id.)

         Notwithstanding the business nature of the relationship between Plaintiffs and

Defendants, the requirement of an injury-in-fact fairly traceable to Defendants remains with

respect to Plaintiffs’ federal claims because it is a necessary component of Article III standing.

The injuries Plaintiffs claim to have suffered as a result of Defendants’ breaches of the AIPA and

TCPA are based entirely on a chain of events that started with Plaintiffs’ meeting with Invents.

It is too tenuous an argument to make that Plaintiffs’ one-off phone calls to InventHelp, an

apparently unrelated entity, were causally connected to Invents’ subsequent misrepresentations


         5
            InventHelp Defendants appear to confuse Article III standing with statutory standing. The requirement of
an injury-in-fact fairly traceable to InventHelp Defendants remains with respect to Plaintiffs’ federal claims because
it is a necessary component of Article III standing. The requirement of a contractual relationship in order to allege a
statutory violation, conversely, goes to whether Plaintiffs have statutory standing to sue. This difference is
significant because it bears on how the Court may dispose of a claim where standing is lacking. If a court dismisses
a claim for lack of Article III standing, dismissal is for lack of subject matter jurisdiction and generally must be
without prejudice. See Katz v. Donna Karan Co., L.L.C., 872 F.3d 114, 121 (2d Cir. 2017). Conversely, dismissal
for lack of statutory standing is typically considered a dismissal for failure to state claim under Federal Rule of Civil
Procedure 12(b)(6). See, e.g., In re Century Aluminum Co. Securities Litigation, 729 F.3d 1104, 1109 (9th Cir.
2013); CGM, LLC v. BellSouth Telecommunications, Inc., 664 F.3d 46, 51–53 (4th Cir. 2011).

          The Second Circuit instructs that courts may adjudicate statutory standing prior to Article III issues only
where deciding statutory standing does not constitute a “definitive ruling on the merits.” Alliance For Envtl.
Renewal, Inc. v. Pyramid Crossgates Co., 436 F.3d 82, 87 (2d Cir. 2006). Here, determining whether Plaintiffs met
the prerequisites for suing under the AIPA and TCPA goes to the merits and must follow the Court’s analysis of
Article III standing. Moreover, the Article III issue presented is fairly straightforward, such that there are no other
extenuating circumstances that would warrant treatment of the statutory issue first. See In re Facebook, Inc. Initial
Pub. Offering Derivative Litig., 797 F.3d 148, 155–56 (2d Cir. 2015) (explaining when it might be appropriate to
address issues of statutory standing before Article III standing).


                                                           19
        Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 20 of 36



and the numerous debt collection calls Plaintiffs allegedly received from other Defendants later

on.

        Moreover, as the Court has already explained, Article III standing is a necessary, non-

waiveable prerequisite to subject matter jurisdiction. In the absence of standing, it is irrelevant

that the Court generally has federal question jurisdiction over AIPA and TCPA claims. The

Court notes that even if it did have proper subject matter jurisdiction over Plaintiffs’ federal

claims, standing would remain a requirement for the exercise of jurisdiction over Plaintiffs’

remaining claims. InventHelp Defendants’ assertion that the Court could simply “exercise

supplemental jurisdiction over Plaintiffs’ remaining common-law state claims and dismiss them

(even if the Court finds that they lack standing with regard to these claims),” (id. at 9), is patently

false. Supplemental jurisdiction is not a magic wand that can waved to cure defects in Article III

standing. Its exercise is only appropriate where all elements of subject matter jurisdiction,

including standing, have been satisfied. DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 351–52

(2006) (“What we have never done is ... permit a federal court to exercise supplemental

jurisdiction over a claim that does not itself satisfy those elements of the Article III inquiry, such

as constitutional standing ....”).

        Simply put, Plaintiffs’ bare allegations of conspiracy do not suffice to render any of the

harms Plaintiffs suffered fairly traceable to InventHelp or any of the InventHelp Defendants.

Accordingly, Plaintiffs lack standing to sue InventHelp Defendants in federal court.

      b. Remand

        28 U.S.C. § 1447(c) states that the district court shall remand the case to state court if “at

any time before final judgment it appears that the district court lacks subject matter jurisdiction.”

There are two possible limitations to this principle.




                                                  20
       Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 21 of 36



       First, remand might be improper if it would be futile, as it would be if, for example, the

state court could not exercise jurisdiction over the remanded claims. See Mignogna v. Sair

Aviation, Inc., 937 F.2d 37, 41 (2d Cir. 1991). Under the futility exception, a district court may

decide not to remand a case where “anticipated barriers to suit in state court [are] sufficiently

certain to render a remand futile.” Int’l Primate Protection League v. Administrators of Tulane

Educ. Fund, 500 U.S. 72, 88 (1991). The Second Circuit has not expressly endorsed a district

court’s invocation of the futility doctrine to dismiss a case instead of remanding it. In Mignogna

v. Sair Aviation, Inc., the Court indicated an openness to the futility doctrine, stating that “in

order to avoid any potential futility exception to the explicit remand direction of 28 U.S.C. §

1447(c) (1988), we need only conclude that it is not certain that [the relevant statute] would bar

state court jurisdiction in the event of a remand.” Mignona, 937 F.2d at 43. However, the Court

has suggested more recently that a futility exception may never be appropriate, stating,

“[a]lthough we have indicated that we might be willing to entertain the futility exception, it

should be noted that the Supreme Court, in commenting upon the possibility of such an

exception, took ‘note ... of the literal words of § 1447(c), which, on their face, give ... no

discretion to dismiss rather than remand an action.”’ Barbara v. New York Stock Exchange,

Inc., 99 F.3d 49, 56 n. 4 (2d Cir.1996) (quoting International Primate, 500 U.S. at 89 (citations

omitted))

       The Court need not rule on the viability of the futility exception at this juncture because

none of InventHelp Defendants’ arguments would support its application. InventHelp

Defendants contend that remand would be futile because the state court would be constrained to

dismiss Plaintiffs’ claims on the merits for the reasons they proffer in their motion to dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(6). (InventHelp Defs. Opp. at 6.) InventHelp




                                                  21
        Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 22 of 36



Defendants also argue that remand would be futile because Plaintiffs will, “by necessity, expand

this case post-remand by adding a new named plaintiff back into the action in order to represent

the purported subclass of Plaintiffs who have directly contracted with InventHelp.” (Id. at 7.)

        Neither of these arguments provide a sound basis to deny remand. The first is an attempt

to have this Court issue rulings on the merits of Plaintiffs’ claims, even after the Court has found

that it lacks subject matter jurisdiction to do so. Any such rulings would plainly be improper. In

any event, the fact that a plaintiff may be unlikely to persuade a state court that he or she has

stated a claim is not a sufficient ground for denying remand. See Maine Ass'n of Interdependent

Neighborhoods v. Commissioner, Maine Dep't of Human Servs., 876 F.2d 1051, 1055 (1st Cir.

1989) (cited with approval in International Primate and Mignogna ) (“the fact that we believe a

certain legal result unlikely, as a matter of state law, is not sufficient ground for reading an

exception into the absolute statutory words [of § 1447(c)] ‘shall be remanded”’).

        The second argument rests on InventHelp Defendants’ own speculation as to what

Plaintiffs will do upon remand to state court. Such speculation clearly cannot constitute an

anticipated barrier to suit in state court that is “sufficiently certain” to render remand futile.

        It is further worth noting that InventHelp Defendants’ purported concern about Plaintiffs’

“endless gamesmanship before this Court” and their fear of “expensive discovery” in state court,

(InventHelp Defs. Opp. at 1), are at odds with their position that Plaintiffs’ claims are certain to

fail in state court. Indeed, if InventHelp Defendants were truly concerned about expense and the

preservation of judicial resources, their litigation strategy would not have involved invoking this

Court’s jurisdiction only to immediately challenge it on standing grounds. (See InventHelp

Defs.’ Pre-Motion Letter Dated July 6, 2018 (ECF No. 8) (seeking dismissal for lack of Article

III standing approximately four days after properly filing Notice of Removal).) See also Collier,




                                                   22
       Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 23 of 36



889 F.3d at 897 (defendant’s “dubious strategy” of removing based on federal question

jurisdiction and immediately moving to dismiss for lack of standing “has resulted in a significant

waste of federal judicial resources, much of which was avoidable”).

       The second possible limitation on remand concerns a situation where the court retains

jurisdiction over some claims in an action. Pursuant to the Supreme Court’s ruling in Wisconsin

Dep’t of Corrections v. Schacht, § 1447(c) does not compel remand of an entire action where the

district court finds that it lacks subject matter jurisdiction over only some claims. 524 U.S. 381,

392 (1998). In Schacht, the plaintiff contended that if the “district court lacks subject matter

jurisdiction over any claim, then every claim, i.e., the entire case, must be remanded to the state

court. Id. at 391 (internal quotation marks omitted). The Supreme Court rejected the plaintiff’s

argument, finding that there were only two conceivable readings of § 1447(c). Id. First, the

language of the statute could be read as referring only to “an instance in which a federal court

‘lacks subject matter jurisdiction’ over a ‘case,’ and not simply over one claim within a case.”

Id. Alternatively, “one might also read the statute’s reference to ‘case’ to include a claim within

a case as well as the entire case.” Id. While the Supreme Court did not endorse one reading over

the other, it noted that even if the second were adopted, the statute compels courts to remand

only relevant claims, and not the entire case. Id.

       Taking a step back, it is well-settled that where “the federal court never could have

exercised original jurisdiction over the case, remand is required ….” Mignogna, 937 F.2d at 40

(citing American Fire & Casualty Co. v. Finn, 341 U.S. 6, 18 (1951)). Accordingly, several

circuit courts confronted with the situation where, as here, a defendant removes a case from state

court and then proceeds to challenge the plaintiff’s Article III standing have found that § 1447(c)

compels remand. For example, in Polo v. Innoventions International, LLC, the defendant




                                                 23
       Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 24 of 36



removed pursuant to CAFA and later filed a motion for summary judgment arguing that the

plaintiff lacked standing to sue in federal court. 833 F.3d 1193, 1194 (9th Cir. 2016). The

district court agreed and dismissed the case. Id. On appeal, the Ninth Circuit held that upon

determining that it lacked jurisdiction, the district court was required to remand the case to state

court pursuant to § 1447(c). Id. at 1196 (“The rule that a removed case in which the plaintiff

lacks Article III standing must be remanded to state court under § 1447(c) applies as well to a

case removed pursuant to CAFA as to any other type of removed case.”). In Wallace v. Conagra

Foods, Inc., the Eighth Circuit confronted a similar fact pattern and ruled that where it becomes

clear that a case removed from state court does not belong in federal court because the plaintiffs

lack Article III standing, “the federal court must remand the case to the state court from whence

it came.” 47 F.3d 1025, 1033 (8th Cir. 2014); see also Collier, 889 F.3d at 897 (remand statute

required the district court to remand case to state court where it did not satisfy Article III's

requirements); Maine Ass'n of Interdependent Neighborhoods, 876 F.2d at 1055, 1054 (§ 1447(c)

gave district court no discretion to dismiss rather than remand an action after it found plaintiff

lacked standing to sue in federal court).

       Where a court finds that it lacks subject matter jurisdiction over only some, but not all,

claims in a case removed from state court, the appropriate course of action is less

straightforward. Most courts agree, in accordance with Schacht, that in these types of situations

remand of the entire action is not warranted by § 1447(c). See Am. Capital Acquisitions Partners

LLC v. Fortigent LLC, 595 Fed. App’x 113 (3d Cir. 2014) (applying Schacht and concluding that

successful standing challenge to one claim did not warrant remand of other claims); Shaw v.

Marriott Int'l, Inc., 605 F.3d 1039, 1044 (D.C. Cir. 2010) (applying Schacht and holding that

remand of an entire case to state court was not warranted where some, but not all, plaintiffs were




                                                  24
       Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 25 of 36



found to have lacked standing); Lee v. Am. Nat’l Ins. Co., 260 F.3d 997, 1006 (9th Cir. 2001)

(applying Schacht and rejecting the argument that because the district court lacked subject matter

jurisdiction over one claim, the entire case must be remanded).

       However, there is less guidance as to how a court should dispose of the standing-deficient

claims. The Second Circuit has yet to directly address this matter. Several other circuit courts

have declined to take up the issue, with some indicating that dismissal may be an appropriate

substitute for remand. In Lee v. American National Insurance Company, the Ninth Circuit

rejected the argument that the entire case should be remanded because some, but not all, of the

plaintiff's claims were standing-deficient. 260 F.3d at 1006. The Ninth Circuit noted that those

claims would “have to be disposed of in some manner on remand to the district court,” either by

dismissal by the court or voluntary dismissal by the plaintiff. Id. The court observed that “there

should be no obstacle to [plaintiff’s] refiling [the standing-deficient claims] in state court.” Id.

However, the Court found that it “need not decide” whether the district court should remand the

standing-deficient claims to state court because plaintiff’s “consistent position on this appeal has

been that his case must be remanded in its entirety,” id. at 1007, and plaintiff failed to present

a “specific, cogent argument [as to partial remand] for our consideration on appeal.” Id.

(quotation marks and citation omitted). Confronted with a similar fact pattern, the Third Circuit

affirmed the district court’s dismissal of a standing-deficient claim and considered the issue of

partial remand waived in American Capital Acquisitions Partners LLC v. Fortigent LLC because

no party had presented a compelling argument in favor of partial remand. 595 Fed. App’x at

117. In Shaw v. Marriott International, the D.C. Circuit likewise refused to order remand of the

entire case to state court where it retained jurisdiction over some claims. 605 F.3d at 1044. It

then remanded the claims of those plaintiffs who lacked standing to the district court “so that it




                                                  25
        Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 26 of 36



may determine the appropriate disposition.” Id. On the other hand, the Eighth Circuit has held

that where plaintiffs explicitly seek to remand only those claims that lack Article III standing,

those claims should be remanded to state court. See Hughes v. City of Cedar Rapids, Iowa, 840

F.3d 987, 993 (8th Cir. 2016).

        Neither Plaintiffs nor InventHelp Defendants have addressed the issue of partial remand.

Only InventHelp Defendants have even cited to Schacht for the proposition that remand is not

mandated if the Court determines Plaintiffs have standing as to certain claims. (InventHelp Defs.

Opp. at 11.) At minimum, it is clear after Schacht that the Court is not required to remand an

entire case where the Court retains jurisdiction over some claims. Here, no party challenges the

Court’s continued subject matter jurisdiction under CAFA over Plaintiffs’ claims against other

Defendants in this action, including Invents. 6 The question is whether Plaintiffs’ claims against

InventHelp Defendants should be remanded or dismissed without prejudice.

        Since no party has briefed the issue of partial remand, Plaintiffs have consistently sought

remand of the entire action, and neither the Supreme Court nor the Second Circuit has expressly

authorized partial remand under § 1447(c) in the face of proper CAFA jurisdiction, the Court is

reluctant to construct a new doctrine on partial remand at present. The Court also notes that

Plaintiffs have not presented any argument that they would be foreclosed from commencing a

new action in state court against InventHelp Defendants if the Court were to dismiss their claims

without prejudice rather than remand them. Cf. Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343,

351–52 (1988) (finding the plaintiff's forfeiting of viable state-law claims a “potent reason” for

allowing district courts to remand remaining state-law claims initially removed pursuant to the



        6
         Plaintiffs have obtained certificates of default against Defendants Invents Company, Invents Company,
LLC, Innovation Credit Corp., Smith Lilly Manufacturing, Abrams Gentile Entertainment, Inc., Global Express
Manufacturing, and Zambro Manufacturing. (ECF Nos. 65, 66, 67, 68, 69, 114 & 115.)


                                                       26
       Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 27 of 36



district courts’ supplemental jurisdiction). Finally, directing Plaintiffs’ claims against some

Defendants to proceed in state court in parallel to this federal action, when all of the claims arise

from the same alleged scheme and set of facts, would likely result in further waste of judicial

resources and raise the possibility of inconsistent results. It would also be “anathema to CAFA,

which was ‘designed primarily to curb perceived abuses of the class action device which, in the

view of CAFA’s proponents, had often been used to litigate multi-state or even national class

actions in state courts.’” Cabral v. Supple, LLC, No. 12 Civ. 00085, 2016 WL 1180143, at *3

(C.D. Cal. Mar. 24, 2016) (quoting Tanoh v. Dow Chem. Co., 561 F.3d 945, 952 (9th Cir. 2009)).

       Accordingly, the Court denies Plaintiffs’ motion to remand and grants InventHelp

Defendants’ motion to dismiss all claims against them for lack of subject matter jurisdiction.

Since dismissal is for lack of subject matter jurisdiction rather than on the merits, it is necessarily

without prejudice. See Katz v. Donna Karan Co., L.L.C., 872 F.3d 114, 121 (2d Cir. 2017).

Moreover, since it is possible that the defects identified by the Court may be cured, the Court

grants leave to re-plead.

II.    Defendant Najafi’s and RG Patent Defendants’ Motions to Dismiss

       Defendant Najafi and the RG Patent Defendants (together, “Attorney Defendants”) make

substantially similar arguments for dismissal of Plaintiffs’ claims against them. First, Attorney

Defendants contend that this Court lacks personal jurisdiction over them. Defendant Najafi is an

attorney licensed and with a primary place of business in Florida. (Am. Compl. ¶ 45.)

Defendant RG Patent Consulting LLC is an organization with its principal place of business in

Arizona. (Id. ¶ 46.) Defendant Gilboy is a citizen and resident of Arizona and the principal of

RG Patent Consulting LLC. (Id.) Attorney Defendants argue that personal jurisdiction is

improper because they did not purposely avail themselves of New York law or advertise their




                                                  27
        Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 28 of 36



services in New York. (Najafi’s Mem. in Support of Mot. to Dismiss (“Najafi MTD”) (ECF No.

146) at 5; RG Patent Defendants’ Mem. in Support of Mot. to Dismiss (“RG Patent MTD”) 7 at

5.) Attorney Defendants further contend that the Amended Complaint must be dismissed as

against them because it fails to state claims upon which relief may be granted. (Najafi MTD at

5–6; RG Patent MTD at 5–6.)

        In their reply memoranda, Attorney Defendants raise a third ground for dismissal,

arguing that venue is improper based on the existence of forum selection clauses in their

contracts with Plaintiffs. (Najafi’s Mem. in Further Support of Mot. to Dismiss (“Najafi Reply”)

(ECF No. 148) at 1–2; RG Patent Defendants’ Mem. in Further Support of Mot. to Dismiss (“RG

Patent Defs. Reply”) (ECF No. 152) at 1–2.) While Attorney Defendants state that they

“properly brought [their] forum-selection clause issue before the court pursuant to FRCP

12(b)(6),” (Najafi Reply at 1–2; RG Patent Defs. Reply at 1–2), a review of both notices of

motion and the movants’ initial memoranda reveals that they mentioned the existence of the

clauses in passing a single time in the context of their personal jurisdiction arguments. Attorney

Defendants also use their replies to make an alternative argument for transfer under the doctrine

of forum non conveniens. (Najafi Reply at 4; RG Patent Defs. Reply at 4.) The Court declines to

undertake a review of issues that Attorney Defendants made no attempt to properly brief until

their replies became due. The Court notes that Attorney Defendants explicitly moved to dismiss

under Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6). (See ECF Nos. 145 & 149.)

Transfer due to improper venue is not authorized under either of those provisions.

        As to the arguments that are properly raised by Attorney Defendants, for the reasons


        7
           RG Patent Defendants have not e-filed their memorandum in support of their motion. Although the
memorandum is listed at ECF No. 150, a review of the submission reveals that it is in fact Plaintiffs’ memorandum
in opposition to InventHelp Defendants’ motion that was filed under this entry. The Court therefore relies on a
memorandum received by Chambers on April 2, 2019.


                                                       28
          Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 29 of 36



provided below, the Court finds that it may not exercise personal jurisdiction over any of

Attorney Defendants. The Amended Complaint is therefore dismissed against Attorney

Defendants without prejudice and with leave to re-plead.

   a. Personal Jurisdiction

          To determine whether personal jurisdiction exists over Attorney Defendants,

the Court must look first to New York’s long-arm statute. See Chloé v. Queen Bee of Beverly

Hills, LLC, 616 F.3d 158, 163 (2d Cir. 2010); see also Marvel Characters, Inc. v. Kirby, 726

F.3d 119, 129 (2d Cir. 2013). If, but only if,” Best Van Lines, Inc. v. Walker, 490 F.3d 239, 242

(2d Cir. 2007), the court finds that the New York long-arm statute confers jurisdiction,

the court then turns to whether the exercise of jurisdiction comports with the due process

requirements of the Fourteenth Amendment. See Int’l Shoe Co. v. Washington, 326 U.S. 310

(1945).

          i.     New York’s Long Arm Statute

          N.Y. C.P.L.R. § 302(a) (“C.P.L.R. § 302(a)”), in relevant part, confers jurisdiction as

follows: “[A] court may exercise personal jurisdiction over any non-domiciliary, or his executor

or administrator, who in person or through an agent … commits a tortious act without the state

causing injury to person or property within the state[.]” N.Y. C.P.L.R. § 302(a)(3). If the

alleged tortious act occurred outside of New York but caused injury inside New York as in this

case, then there are additional prerequisites to asserting jurisdiction over the foreign defendant.

The defendant must either a) “regularly do[ ] or solicit[ ] business” in New York, b) “engage[ ]

in any other persistent course of conduct” in New York, c) “derive[ ] substantial revenue from

goods used or consumed or services rendered” in New York, or d) “derive[ ] substantial revenue

from interstate or international commerce” and “expect[ ] or should reasonably expect the act




                                                  29
       Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 30 of 36



[occurring outside New York] to have consequences” in New York. N.Y. C.P.L.R. § 302(a)(3).

       The New York Court of Appeals has laid out five conditions that must be met to obtain

personal jurisdiction pursuant to C.P.L.R. § 302(a)(3)(ii), the only provision Plaintiffs invoke in

support of jurisdiction: “(1) the defendant committed a tortious act outside New York; (2) the

cause of action arose from that act; (3) the tortious act caused an injury to a person or property in

New York; (4) the defendant expected or should reasonably have expected the act to have

consequences in New York; and (5) the defendant derived substantial revenue from interstate or

international commerce.” Penguin Grp. (USA) Inc. v. Am. Buddha, 16 N.Y.3d 295, 302 (2011).

The limitations on jurisdiction imposed by C.P.L.R. § 302(a)(3) are “more stringent than any

constitutional requirement,” Ingraham v. Carroll, 90 N.Y.2d 592, 597 (1997), and require a

showing of contacts somewhere between the large quantity required for general jurisdiction

under N.Y. C.P.L.R. § 301 and the “one shot” single business transaction that can satisfy §

302(a)(1). Id.

       Attorney Defendants do not address C.P.L.R. § 302(a) in detail in their moving papers,

simply arguing that it does not support jurisdiction in this case. Plaintiffs, on the other hand,

contend that the Amended Complaint satisfies each of the five conditions required to exercise

personal jurisdiction over an out-of-state defendant in New York. (Pls.’ Mem. In Opp. to Mots.

to Dismiss of Najafi and RG Patent Defendants (“Pls. Opp. to Attorney Defs. MTD”) (ECF Nos.

153 & 154) at 5–7.) The Court addresses these arguments below.

       Jurisdiction under C.P.L.R. § 302(a)(3)(ii) arises only where the underlying claim

involves tortious conduct. See Heinfling v. Colapinto, 946 F. Supp. 260, 264 (S.D.N.Y. 1996)

(“Section 302 does not confer general jurisdiction; rather, the cause of action must arise from the

tortious act that is the basis of the claim.”). “New York courts routinely hold that a breach of




                                                 30
       Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 31 of 36



contract claim does not constitute a tortious act and may not form the basis of long-arm

jurisdiction pursuant to section 302(a)(3).” Jonas v. Estate of Leven, 116 F. Supp. 3d 314, 332

(S.D.N.Y. 2015). Although Plaintiffs allege breach of contract and a number of other claims that

may not constitute torts for purposes of C.P.L.R. § 302(a)(3)(ii), they also assert several causes

of action against Attorney Defendants that do sound in tort. Specifically, Plaintiffs allege that

Attorney Defendants were aware that their proposed inventions were not legally suitable for a

utility patent, and that many of their clients had complained to them that Invents behaved

fraudulently. (Am. Compl. ¶ 95.) Plaintiffs contend that Attorney Defendants’ failure to

disclose this information to them was, among other things, a breach of their fiduciary duties

towards Plaintiffs as clients. (Id. ¶ 318.) Thus, Plaintiffs plead tortious conduct outside of New

York and claims arising from such conduct, in satisfaction of the first and second conditions laid

out by the New York Court of Appeals.

       As to the third condition, Plaintiffs, New York residents, allege injury insofar as they

agreed to pay and/or paid Attorney Defendants for services they represented they could provide,

when they knew they could not. (Id. ¶¶ 93–95, 119–121.) Plaintiffs could be clearer in the

Amended Complaint about whether and how much Plaintiff Zanotti actually paid Defendant

Najafi. Nonetheless, viewing the allegations in the light most favorable to Plaintiffs, and noting

Plaintiffs’ repeated contentions in their opposition papers that Attorney Defendants “took their

money,” (Pls. Opp. to Attorney Defs. MTD at 2), the Court finds that Plaintiffs have alleged

economic injury occurring in New York.

       With respect to the fourth condition, courts have emphasized that “‘[t]he test of whether a

defendant expects or should reasonably expect his act to have consequences within the State is

an objective rather than a subjective one.’” Cortlandt Racquet Club, Inc. v. Oy Saunatec,




                                                 31
         Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 32 of 36



Ltd., 978 F. Supp. 520, 523 (S.D.N.Y. 1997) (quoting Allen v. Auto Specialties Mfg. Co., 357

N.Y.S.2d 547, 550 (App. Div. 1974)). Moreover, the “mere foreseeability of in-state

consequence and failure to avert that consequence is not sufficient to establish personal

jurisdiction under New York’s long-arm statute.” Id. Instead, because “New York courts have

sought to avoid conflict with federal constitutional due process limits on state court jurisdiction

by applying the ‘reasonable expectation’ requirement in a manner consistent with United States

Supreme Court precedent,” Kernan v. Kurz–Hastings, Inc., 175 F.3d 236, 241 (2d Cir. 1999),

“foreseeability must be coupled with evidence of a purposeful New York affiliation,” such as “a

discernible effort to directly or indirectly serve the New York market,” Schaadt v. T.W. Kutter,

Inc., 564 N.Y.S.2d 865, 866 (App. Div. 1991). Accordingly, “purposeful availment of the

benefits of the laws of New York such that the defendant may reasonably anticipate being haled

into New York court is required” in order to exercise long-arm jurisdiction under Section

302(a)(3)(ii). Kernan, 175 F.3d at 241. 8

         Plaintiffs have not pleaded that Attorney Defendants aimed any of their business or legal

activities at consumers in New York. Nor have they pleaded that Attorney Defendants

purposefully availed themselves of the privilege of this state’s laws, such that they should have

expected to be haled into court within the state. Plaintiffs were referred to Attorney Defendants


          8
            It is unclear whether the foreseeability element of C.P.L.R. § 302(a)(3)(ii) continues to require a showing
of purposeful availment. In LaMarca v. Pak–Mor Mfg. Co., 95 N.Y.2d 210, 215 (2000), the Court of Appeals
omitted any discussion of purposeful availment in its analysis of personal jurisdiction under C.P.L.R. § 302(a)(3)(ii),
leading the Second Circuit to question whether Kernan had effectively been overruled. See Bank Brussels Lambert
v. Fiddler Gonzalez & Rodriguez, 305 F.3d 120, 127 n. 3 (2d Cir. 2002). However, the LaMarca court based part of
its finding of jurisdiction on the defendant’s use of New York business contacts and its business activity directed
specifically at New York, “suggest[ing] strongly that the Court of Appeals continues to consider purposeful
availment an element of the interstate commerce analysis for long arm jurisdictional purposes.” BHC Interim
Funding, LP v. Bracewell & Patterson, LLP, No. 02 Civ. 4695, 2003 WL 21467544, at *7 (S.D.N.Y. June 25,
2003).

         In any event, since purposeful availment is necessary for an exercise of personal jurisdiction to comport
with due process, the Court need not resolve this question. See Gucci Am., Inc. v. Frontline Processing Corp., 721
F. Supp. 2d 228, 243 n. 4 (S.D.N.Y. 2010).


                                                          32
        Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 33 of 36



by Invents and presumably were the first to contact Attorney Defendants. (Am. Compl. ¶¶ 91,

119.) Their contracts with Plaintiffs included a forum-selection clause 9 agreeing that Florida and

Arizona courts, respectively, would have jurisdiction over contractual disputes. (Najafi MTD

Ex. 101 (“Najafi Engagement Letter”) at 7; id. Ex. 102 (“Najafi Representation Agreement”) at

4; RG Patent Defs. MTD Ex. 201 (“RG Patent Representation and Fee Agreement”) at 6.)

Attorney Defendants agreed to represent Plaintiffs for the purpose of filing a patent application

alone and not in any New York proceeding. (Najafi Engagement Letter at 4; RG Patent

Representation and Fee Agreement at 1.) Plaintiffs do not allege that Attorney Defendants ever

took actions in New York, had meetings there, or had other business dealings with clients in New

York. These facts suggest that Attorney Defendants’ legal practice was local in nature. See

Bissonnette v. Podlaski, 138 F. Supp. 3d 616, 627–28 (S.D.N.Y. 2015) (out-of-state defendant

attorney who advised plaintiff on two discrete matters relating to a book that was to be published

through a New York publishing house, did not represent plaintiff in New York proceedings, did

not have other business in New York, and did not agree in contract with plaintiff to be subject to

New York laws did not purposefully avail himself of benefits New York’s laws); Vieira v.

Korda, No. 17 Civ. 160, 2018 WL 2122825, at *12 (D. Vt. May 8, 2018) (applying federal due

process analysis, finding personal jurisdiction improper where out-of-state defendant attorney’s

services were limited to preparing and filing an immigration petition).

        Further, while Plaintiffs allege that Attorney Defendants received all or a substantial part

of their business through referrals from Invents or InventHelp and have had “hundreds” of clients

referred by those entities, (Am. Compl. ¶¶ 91, 95, 121), Plaintiffs do not claim that those



        9
          On a motion pursuant to Federal Rule of Civil Procedure 12(b)(2), a court may consider materials outside
the pleadings, including affidavits and other written materials. MacDermid, Inc. v. Deiter, 702 F.3d 725, 727 (2d
Cir. 2012); Bensusan Rest. Corp. v. King, 937 F. Supp. 295, 298 (S.D.N.Y. 1996), aff’d, 126 F.3d 25 (2d Cir. 1997).


                                                        33
       Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 34 of 36



referrals resulted in a New York client base, or even that most of Invents and InventHelp’s

clients were from New York. Even if Plaintiffs had done so, their claims would not suffice to

show purposeful availment because they are all based upon mere “information and belief.”

“Conclusory allegations showing the presence of jurisdiction, particularly those stated only

upon information and belief, are insufficient to establish that the court has personal jurisdiction

over the defendant.” Guo Jin v. EBI, Inc., No. 05 Civ. 4201, 2008 WL 896192, at *2 (E.D.N.Y.

March 31, 2008) (internal quotation marks and citation omitted).

       Plaintiffs fail to meet the final condition for jurisdiction under C.P.L.R. § 302(a)(3)(ii) for

similar reasons. Plaintiffs do not assert that the “hundreds” of referrals Attorney Defendants

have received resulted in a lucrative out-of-state client base. Even if they had done so, their

claims would be insufficient to establish personal jurisdiction because, as the Court has

explained, they are based only on “information and belief.” Moreover, the fact that Invents

referred Plaintiffs to Attorney Defendants, on one occasion each, does not show that Attorney

Defendants “derived substantial revenue from interstate or international commerce.” See

Ingraham, 90 N.Y.2d at 600 (existence of “nothing more than an informal, even if frequent,

referral practice” to an out-of-state physician does not meet “substantial revenue” requirement).

       Plaintiffs have not satisfied the fourth and fifth conditions required for jurisdiction under

C.P.L.R. § 302(a)(3)(ii). Accordingly, the Court may not properly exercise personal jurisdiction

over Attorney Defendants. Since long-arm jurisdiction is not authorized by New York’s

statutory scheme, the Court need not address federal due process concerns. Moreover, because

Plaintiffs have not made a prima facie showing of jurisdiction, the Court declines to direct the

parties to engage in jurisdictional discovery. See Marine Midland Bank, N.A. v. Miller, 664 F.2d

899, 904 (2d Cir. 1981) (“In deciding a pretrial motion to dismiss for lack of personal




                                                 34
       Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 35 of 36



jurisdiction a district court has considerable procedural leeway.”); see also 4 Wright & Miller,

Fed. Prac. & Proc. Civ. § 1067.6 (4th ed.) (“A court need not hold an evidentiary ruling to allow

the plaintiff to present evidence supporting personal jurisdiction when the specific allegations of

the plaintiff even if fully credited do not make a prima facie showing of jurisdiction.”).

       In light of the foregoing, the Court grants Attorney Defendants’ motions to dismiss for

lack of personal jurisdiction. Since the defects identified by the Court may be curable, the

dismissal of Plaintiffs’ claims against Attorney Defendants is without prejudice and with leave to

re-plead.

   b. Request for Attorneys’ Fees

       Attorney Defendants seek an award of attorneys’ fees pursuant to Rule 130-1.1 of Title

22 of the New York Codes, Rules and Regulations (“22 NYCRR 130-1.1”), and pursuant to the

AIPA and N.Y. GBL § 349. Courts in this jurisdiction have found that 22 NYCRR 130-1.1 is

“inapplicable to an attorney’s conduct in federal court [because] [s]uch conduct is governed

by Federal Rule of Civil Procedure 11 and 28 U.S.C. § 1927.” Jewelers Vigilance Comm., Inc. v.

Vitale Inc., No. 90 Civ. 1476, 1997 WL 582823, at *1, 5 (S.D.N.Y. Sept. 27, 1997). Further,

while the AIPA and N.Y. GBL § 349 provide for an award of attorneys’ fees to the prevailing

party, a dismissal without prejudice for lack of personal jurisdiction does not render Attorney

Defendants the prevailing parties. See Dattner v. Conagra Foods, Inc., 458 F.3d 98, 100 (2d Cir.

2006) (whether a party is a “prevailing party” is a question of law to be decided by the Court);

Buccellati Holding Italia SPA v. Laura Buccellati, LLC, No. 11 Civ. 7268, 2013 WL 6223596, at

*3 (S.D.N.Y. Dec. 2, 2013), report and recommendation adopted, No. 11 Civ. 7268, 2014 WL

1325748 (S.D.N.Y. Mar. 17, 2014) (collecting cases where district court found dismissal for lack

of personal jurisdiction does not make defendant the “prevailing party”).




                                                 35
    Case 7:18-cv-05893-NSR Document 156 Filed 06/02/20 Page 36 of 36



         Accordingly, Attorney Defendants' request for attorneys' fees is denied.

                                         CONCLUSION


         For the foregoing reasons, Plaintiffs' motion to remand this case is DENIED. The

motion of Defendants Invention Submission Corporation d/b/a InventHelp, Technosystems

Consolidated Corp., Technosystems Service Corp., Western Invention Submission Corp.,

Universal Payment Corp., Intromark Incorporated, and Robert J. Susa to dismiss the Amended

Complaint or transfer venue is GRANTED to the extent that the Amended Complaint is

dismissed as against those Defendants without prejudice, and with leave to re-plead, for lack of

subject matter jurisdiction, and the motion is otherwise DENIED. The motions of Defendants

Ashkan Najafi, RG Patent Consulting LLC, and Rachel GILBOY to dismiss the Amended

Complaint are GRANTED to the extent that the Amended Complaint is dismissed as against

those Defendants without prejudice, and with leave to re-plead, for lack of personal jurisdiction.

Plaintiffs may file a Second Amended Complaint consistent with this Opinion on or before July

2, 2020. If Plaintiff elects to file a Second Amended Complaint, Defendants are directed to file

their answers or otherwise respond by August 3, 2020. The Clerk of the Court is respectfully

directed to terminate the motions at ECF Nos. 127, 136, 145 & 149.




Dated:     June 2, 2020
           White Plains, New York


                                                       1,.....,........-·
                                                         NELSON S. ROMAN
                                                       United States District Judge




                                                 36
